Title: To James Madison from Richard O’Brien, 22 October 1802
From: O’Brien, Richard
To: Madison, James


Esteemed Sir,
Algiers The 22d of October 1802
I would wish to draw your attention to the following Considerations That in June last this Regency Obliged The Spaniards to give them an extraordinary present which Spain Seen her policy and interests in acquiseing to. The amt. was 160 Thsd. dollars. There was no pretence for this extra demand The dey &c ministry would have money and Spain would not have difficulties. The Regency as an extra act of Severity and irritation demands of Spain a large Public Vessel to go to the Levant to Bring Stores to Algiers, of Course This latter demand must be acquised to or bribed of—or war.
I have by several Conveyances detailed fully the conduct of The french in August last by skearing the dey with Threatening letters and ambasadors and obliging him to acquise to french demands—but this same Circumstance will induce this Govt. to Search for difficulties with those nations whose interest it will be to Comply and that has not The power of awing or Commanding The requisite respect.
On the British affairs The algerines has demanded they should Change their meditteranian passports, and pay the deys old Claim of 187 thousand dollars or he would make war in 5 months from the date of the 22d. of June. 4 months is past, and it is reported a British fleet is expected here on this business. The same time a person is Empowered by the dey to arrange this affair—at all Events great Briton has nothing to fear from Algiers and The latter need not dread the former.
The dutch has made a Cash payment in Lieu of stores as they were 6 years in arrears the sum in Cash advanced was nearly Equal for The 6 years to 240 Thsd. dollars—besides doucers—and The batavian Govt in fut[u]re to send stores with all this admiral De.winter seen the necessity of giveing The dey a present of 120 Barrels of powder out of his ship, an Example and Custom which will in fut[u]re be attended to by Algiers.
The dey in July demanded of denmark an extra Regalia or present of 100 Thsd. dollrs. To this demand as yet there is no Ansr. I find the dean Consul is trying to purchase of this Idea and I doubt not but it will be done for 30 Thsd. dollars which denmark will pay in order to not have her Commerce Alarmed.
The deys and ministrys idea might be to put their hands to aid our affairs with Tripoli I consider [it] as a vailed extra demand.
This day arrived here three dean ships with Stores for The three years arrears of Annuities due to this Govt. by denmark This secures against difficulties with Algiers.
Sweden is in arrears 3 years to Algiers but Stores is comeing to make up their deficiency allso That Govt. is 70 Thousd. dollars in debt to the Jews on account of spoilations of The British and french in takeing Algerine Cargoes in Swede Vessels. This is in a fair way of being paid, add to this That the Swedes has no great Commerce in that Sea and that little Commerce is Carried on but what is Convoyed on acct. of the Swedes late war with Tripoli.
I think next summer The [illegible] will have difficulties with algiers as this Govt. insists that Germany will send here a Consul and make the usial presents—and Barbary payes but little attention to the gaurantee of The Grand Signior.
Relative to our peace on the present Occasion I have my fears we will not succeed as the deans, Swedes and dutch has arranged, and we have but two or Three frigates in this Sea what impression Can they make whilst during The Summer at no one time two of them were not in Sight of tripoli. Add to this They Cruised a Great distance of and neither prevented Corsairs of tripoli of going to Sea or returning and with all They talk of Blockade, Vessels of all nations went in and Came out of tripoli without any molestation. Add to this Theire Whole Valuable Countrys trade was left undisturbed. This in a great measure might be attributed to our squall with Morrocco which kept in that Quarter one half of our force. Govt I presume has calculated on the wish of the Pascha of tripoli to make the truce with Commodore Dale, but at that time the Pascha had his Corsairs blockaded at Gib. much of his Subjects property afloat. The terms of Commodore Tornquist rejected by Sweden, a stiffness of denmark not to acquise, and Then no permanent arrangemt. with france. This induced tripoli to seek for The truce with Commodore Dale—but at that time They allso felt Sensibly The drubing given to their Corsair by Capt Starret.
But at present The affairs of tripoli is in a different train and they have greater Views. They see and know our feeble Efforts to Cruise and blockade—and that we have a great Commerce and not the means or System to protect it. That their Corsairs is augmented and that as they are at peace with portugal they Can push out of The Streights—where our Commerce has no protection or Convoy That they Stand well with all Europe Algrs. and tunis.
As I presume the Govt. of The UStates has not given orders to give tripoli to a greater amount Then 30. or 40 Thsd. dollars I have my fears That this Sum will be Considered to be not adequate—particularly if it is not in Cash on board with The negotiator add to this a lee board—that in this Country a person as negotiator that is not in repute with Those he is to negotiate with is Very prejudicial to The obtaining The object. But if Mr Cathcart has the aid of Mr Bryan MDonough farfara, and The Spanish Consul, he will notwithstanding Succeed. That is if he has the Cash with him or a credit for the amt. on Livorn—but if Those 3 of influence Should privately oppose him nothing is at present to be done. The Spanish Consul for his former Services and friendship merited Something extra more then The letter of thanks of Mr Barlow & Mr Pickering. It is Customary to give Consuls in Barbary on those Occasions Something more Substantial for Services they Render More then letters. As to Bryan Mc.Donough &c farfara, you can be informed by Capt Morris how much Mr. C merits their aid—on our affairs—I hope we Shall Secure with Tripoli in our first attempt but I have my fears and has described My Motives. One thing might be in our favour on this task is our difficulty with Morrocco. What is The result thereof or how affairs at present Stands, I have no information.
The Bey of Tunis has acquised to The demands of The dey and gives him 200 Thsd. Mauboes besides doucers to The Algerine Ministry and directory Since The 24th. ultimo this regency has been informed from Livorn of Mr Cathcarts appointment to Algiers and to negotiate a peace for The UStates with Tripoli.
The Same time I and our affairs in Algiers is Vergeing on to a leeshore I have no one acct. or information of any Vessel intending or loading with Stores for algiers notwithstanding I am seriously asked on this business—next we are in debt to The Jews The directory and it Seems it is unknown to me when they will be paid. Next all the Credit we have in This Country depends Entirely at their Obtion—and They have their whims and Caprice and if The Vessel with The annuities does not arrive Shortly, of Course I shall have to Search from them Money and presents, and they might not be inclineable to advance, and I will not have any other resourse but left to The mercy of the winds and waves.
You know The State of our debts in november last at Algiers to be 15073 dollars not includeing Consular expences. From november last year to This date our disbursements of money does not exceed —— dollars 1000 not includeing anything of the business of Capt Morris & Crew. We owe The Regency one years Annuity The 5th. of Sept last. This I presume might be expected.
On the first of Sept. 1803 we shall have to make the B[i]ennial present even with 600 yards of Cloth and 12 pieces of Linnen from The UStates, will cost 16. or 17 thousd. dollars. Next The new Consular present with an Equal quantity of Cloth and linnen will Cost 18. or 20 Thsd. dollars. These Considerations with The new meditteranian passports Should not be omited on your part. Allso with The new Consul Some extra funds, and a good & shure Credit, not for him to be Entirely dependant on the Jews here. With The Consul he should have a letter of credit from The Govt. of The UStates to Bacris & Busnachs to Say that whatever Sums of Money, or presents—which The Consul for The UStates Should want for The use of the affairs of his nation &c. that Should be Supplied to him for That use by the said Bacris and Busnachs will be paid by The UStates. This will be requisite to reinstate his Credit here or That of The UStates, as the Jews will perceive by no money being forwarded That something is The Matter or Cause.
A Consul here is A post of great National Consequence and therefore The Govt of The UStates, Should Send here a person of great respectability in whom they Can repose their greatest Confidence—he should have a full Credit with you allso in Europe and Consular funds, and full lattitudes. That of refering things to his Govt. time will not permit, he will often be Thrown into That position that he will have to Judge—and determine your all in this Country or Seas—and a free Correspondence between him and the Commander of the US. Marine division—in this sea—I Should presume to Say that if The Govt. of The UStates, Could prevail On Capt Bainbridge to Come to Algiers as their Consul he would be a Character well Suited for this place. He haveing been here and Carrying The deys Regalia and Ambasador up the Levant—gives him here many friends particularly with The present generl. of the Marine. The best time for The new Consul to Come is with The Vessel with The Annuities or Stores and by being with me at the Settleing for that Cargo with The Regency he will Collect much requisite information and practice more so then Could be explained in much writeing.
I Know it is a dangerouse affaire to presume to dictate or advise a Govt. but actuated as I am for the good of my Country it becomes me to State my ideas or Sentiments on their affairs, whenever a Consul of The united States in Barbary has not it in his power So to do, his Country will Soon experience the result.
After a Captivity of 10 years and 41 days I was appointed The 10th. of July 1797. My pay of Course Commences from that date, and I supose will Continue under pay untill I arrive in the UStates, and settle with Government.
You will Observe Sir That your letter of The 10th. of may makes no mention of how or in what manner I and my family is to return to The UStates I pray your further attention on this Subject and as there is at present a prospect of my remaining Sometime in this Country, Contrary to your decreed will or my inclination, I hope you will give orders, That with The Vessel whom Brings here my Successor That said Vessel will allso Carry me and family to The United States.
Do you not Consider Sir, That The Consul of The united States, at Algiers acting as Minister of your Barbary affairs is not Entitled to one years Salary as an outfit this Claim I have never renounced on the UStates. I have made Said Claim on the ExGovernment, and they gave me no ansr. this does not Confirm me That I have not no Just pretensions to it. All other nations Except the UStates, allows their Consul of Algiers on his retireing from this place a pension of 6. or 800£ Stg pr. year or a post of more Emolument, under this idea I think The Consul of The UStates is more fully Entitled to one years Salary, for his outfit, as his Establishment in this Country is attended with a great personal expence which by his removal becomes a great loss—to him in disposing of his private houshold furniture.
Further permit me to Observe that it is requisite The Consul of the United States at Algiers Should have a national secretary Say you appoint one at 500 dollars. It is an Expence but allso a very essential and requisite one.
If the Consul should go to his long home what would be the state of your affairs and extra and pertended Claims, but at times by his going or leaveing The Secretary, he Saves your affairs by gaining time to make a full referance to his govt. Need I not further explain on this Subject to The present Secretary of State, further it has been prejudicial to our affairs at Tripoli that the dean Consl. has been Charged with our affairs. He has been Enabled to keep his own affairs quiet and to arrange, but being privy to our first difficulties, with Tripoli he took an advantage of the Same to our prejudice and to the interests of his own nation. Further I assert, he bafled the business of the truce offered by the Pascha to Commodore Dale. I do not go by hearsay. I quote from facts. I have forwarded in the dispatch by Capt. Morris Sundry Consular Certificates. If anything more is necessary, I shall be Glad to be informed by you. I shall be happy in hearing from you and be Convinced that nothing Shall be omited on my part to promote The interests of The united States. I pray my most respectfull Compliments to The President, and I am Sir with Sincere regard and Esteem Your most Obt. Servant
Richard Obrien
I have no book of The laws which has either the British french Spanish or tunis treaties therein.
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). Marked “1st Copy” by O’Brien, who also wrote “Spanish,” “french,” “British,” etc., in the margin next to the paragraphs discussing the relations of those nations with the Barbary States. Docketed by Wagner as received 19 May.



   
   See O’Brien to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:494–96).



   
   The dey’s claims against the British had been pending since 1800 (Robert L. Playfair, The Scourge of Christendom: Annals of British Relations with Algiers prior to the French Conquest [1884; New York, 1972 reprint], pp. 230–31; O’Brien to JM, 1 Feb. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:433).



   
   For the pasha’s offer of a truce, see David Humphreys to JM, 20 Oct. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:185).



   
   For the peace arrangement that was rejected by the king of Sweden, see Cathcart to John Marshall, 4 Jan. 1801 (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:406); and Cathcart to JM, 2 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:370).



   
   For the capture of a Tripolitan vessel by Capt. Andrew Sterett of the Enterprize, see Richard Dale to Gavino, 19 Aug. 1801 (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:555).



   
   For Barlow’s and Pickering’s letters to Gerardo José de Souza Betancourt, see Barlow to Pickering, 18 Aug. 1797, and Pickering to Cathcart, 20 Dec. 1798 (ibid., 1:206, 274).



   
   Mahbub is the North African name for the Turkish gold sequin (M. Th. Houtsma et al., eds., E. J. Brill’s First Encyclopædia of Islam, 1913–1936 [9 vols.; New York, 1987], 5:111).



   
   See O’Brien to JM, 8 Nov. 1801 and 1 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:231–32, 432–33).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:208.



   
   In the margin beside this paragraph O’Brien wrote, “Observe that Spanish doubloons passes at Algiers for 16. dollars.”




   
   In the margin beside this paragraph O’Brien wrote, “the dey is working with Severity The portugue officers in order to induce that Govt. to a peace and ransom on his own terms.”


